 Case 2:10-cv-04992-JS-AKT Document 281 Filed 11/13/18 Page 1 of 3 PageID #: 11702

   LAW OFFICE OF                     STONE BONNER & ROCCO LLP                    CSS LEGAL GROUP PLLC
TODD J. KROUNER, P.C.                                        ST
 93 NORTH GREELEY AVENUE                1700 BROADWAY, 41 FLOOR                  ONE GREAT NECK ROAD, SUITE 7
CHAPPAQUA, NEW YORK 10514               NEW YORK, NEW YORK 10019                 GREAT NECK, NEW YORK 11021
       (914) 238-5800                           (212) 239-4340                           (646) 517-4399




                                                           November 13, 2018
   BY EFC

   Hon. A. Kathleen Tomlinson
   United States Courthouse
   100 Federal Plaza
   Central Islip, NY 11722-4438

           Re:      In re Cablevision Consumer Litig. (No. 10-CV-4992 (JS)(AKT))
   Dear Judge Tomlinson:
          We are Co-Lead Counsel for Plaintiffs in the above-referenced action. We write to
   request a conference with the Court to discuss the recent notice of appearance and substitution of
   counsel filed by Donovan Bezer. ECF 280. The substitution purports to substitute Mr. Bezer as
   counsel for objector Arnold Belgraier, who was represented in the settlement approval process
   by Hon. Thomas Dickerson (Ret.), a recently retired Associate Justice of the Appellate Division
   who passed away unexpectedly on July 26, 2018, two months after the Court approved the
   settlement on May 17, 2018. ECF 276. For the reasons set forth below, we ask that the Court
   schedule a status conference at which both Mr. Bezer and objector Belgraier be required to
   appear to explain the circumstances of the substitution.
           Judge Dickerson, on behalf of Mr. Belgraier and two other purported class members,
   timely objected to the proposed settlement, briefed his objections, and presented his objections at
   the final fairness hearing on May 17, 2018. ECF 245, 246. 247, 254, 255, 261, 263, 276 (pp. 41-
   49). Judge Dickerson also indicated at that hearing that his objection to any award of attorneys’
   fees was based solely on his contention that the settlement was a “coupon” settlement, a
   contention that he recognized the Court rejected in its extensive oral opinion during the hearing.
   ECF 276, at p. 78 (“But Your Honor has ruled that that [coupon settlement rule] does not apply,
   [sic] so other than that, we have no objection, and thank you.”). At the conclusion of the
   hearing, the Court specifically approved the settlement, indicating that its oral ruling was its final
   ruling, and took the request for an award of attorneys’ fees under advisement. ECF 276, at 91.
           The settlement agreement provides that the issue of attorneys’ fees is independent of the
   approval of the settlement, and that the approval of the settlement becomes final upon the
   expiration of the time to appeal this Court’s approval of it. ECF 228, at ¶12. Judge Dickerson,
   on behalf of objector Belgraier, did not appeal the Court’s approval of the settlement, or its
   determination that it was not a “coupon” settlement, the only basis on which he indicated that he
   objected to the fee request, within the applicable 30-day appeal period.
      Case 2:10-cv-04992-JS-AKT Document 281 Filed 11/13/18 Page 2 of 3 PageID #: 11703
Hon. A. Kathleen Tomlinson
November 13, 2018
Page 2


                 Unlike Judge Dickerson, who sought to present the objections of his independent clients
        in a manner that would permit the Court’s timely consideration of them, Mr. Bezer has appeared
        in this action purportedly to object on behalf of family members and has consistently sought to
        delay the proceedings and obfuscate the basis for his positions. Rather than timely deliver his
        objection to counsel (who then were required to file all objections with the Court), as set forth
        clearly in the Notice of Settlement, Mr. Bezer simply delivered a demand to counsel that all
        proceedings be stayed so that he could prepare his objection. This demand was conveyed,
        together with all other objections, to the Court. Mr. Bezer subsequently tried to excuse his
        failure to object in a timely manner in accordance with the simple procedure required by the
        Court (delivery of the objection to counsel) by asserting that he was somehow obstructed by the
        ECF filing rules, even though there was no requirement that he make any ECF filing in
        connection with his objection. Ultimately, Mr. Bezer accused the Court of somehow denying
        him his constitutional rights because of the ECF filing rules, rules that were entirely inapplicable
        to the objection process.
                Mr. Bezer was not prejudiced in any way by the ECF filing rules. He could have easily
        followed the objection procedures specified in the Notice and this Court’s scheduling order,
        which did not require any ECF filing. Notwithstanding his failure to do so, this Court afforded
        him ample opportunity to present the basis for any objection at the final fairness hearing, and to
        summarize the points he claims to have made in a brief to which he vaguely referred but which
        he never filed. Mr. Bezer, however, failed to take advantage of this opportunity. The “brief” to
        which he alluded did not exist at the time of the hearing, but Mr. Bezer did file a brief setting
        forth his objections to the settlement and the fee award two weeks later, well after the Court had
        approved the settlement.
                 Nobody has filed any appeal of the Court’s approval of the settlement. Consequently,
        pursuant to its terms, the settlement became “final,” and Cablevision implemented the benefits
        that it provided.
               As Judge Dickerson had indicated that his only objection to any subsequent fee award
        was based on his contention that the settlement was a “coupon” settlement, a contention rejected
        by the Court in its approval of the settlement, he abandoned any objection to the requested fee
        award by failing to appeal the Court’s settlement determination.
                 Nonetheless, a month and a half following Judge Dickerson’s passing, Mr. Bezer
        obtained Mr. Belgraier’s signature on a substitution of counsel, apparently in an effort to cure the
        substantial inadequacies of the objection he made on behalf of his family member, including the
        failure to timely object or to serve a basis for his objections until after the Court had approved
        the settlement. Then, after inexplicably waiting another month and a half after obtaining that
        signature, Mr. Bezer filed the substitution of counsel with this Court. Through it, he apparently
        seeks to resuscitate his untimely objection to the only pending issue in this case – the attorneys’
      Case 2:10-cv-04992-JS-AKT Document 281 Filed 11/13/18 Page 3 of 3 PageID #: 11704
Hon. A. Kathleen Tomlinson
November 13, 2018
Page 3


        fee award – through an objector whose previous counsel had abandoned any objections on his
        behalf by failing to appeal the approval of the settlement.
                Given the odd circumstances of this substitution, plaintiffs request that the Court hold a
        status conference in which the Court can determine whether Mr. Belgraier in fact wishes to
        proceed with his objection when his previous counsel had abandoned it, or whether the
        substitution of counsel is being used to support Mr. Bezer’s efforts to proceed with his own
        untimely and unsubstantiated objection to any attorneys’ fee award.
                                                              Respectfully,
                                                              /s/ Ralph M. Stone
                                                              /s/ Carol S. Shahmoon
                                                              /s/ Todd J. Krouner
